The Chiee-Justice delivered the opinion of the court.
There is certainly no ground for the interposition of equitable jurisdiction in this case. The complaint is that plaintiffs are the owners of certain lauds, the northern boundary of which has been recognized by appellant, and they occupy the land to this boundary, which they allege is the northern line of the section ; and that this line corresponds to the lines of the adjacent sections as they were established by the surveyor’s under the author^ of the United States Government. They charge that appellant now claims to own a portion of this land, to wit: about 18 rods *833wide; that he claims the line established by the United States instead of being .on the northern boundary of the premises occupied by complainants is 18 or 20 rods south, and that he has induced a couuty surveyor to run this more southerly line and declare it to be the true boundary line, and has pretended to find a decayed post which he pretends is the original corner post, and pretends that it was found where it was originally set by the United States surveyor to mark the corner of the section; all which actings and pretences were, falsely and fraudulently devised and contrived as a basis of a claim to the ownership of a part of complainants’ land which appellant threatens to take possession of.
As complainants have suggested in their brief, this is not a case of “ confusion of boundaries,” but a menace of complainants’ rights by appellant. The boundaries of the section are defined upon the minutes of surveys in the United States Land Office, and' they cannot be affected by the alleged fraudulent conduct of appellant. The real controversy is over the true location of the line, and whether appellant is estopped by matter in pais to claim any portion of the land 'occupied by complainants, even if the government surveys do locate the section line further south. In other words, it is a claim of ownshership of land by both parties, the true boundaries whereof are matters of fact equally accessible to them, and the title and right of possession are cognizable in a court of law and not in a court of equity. It is a naked question of title of which a court of equity has no jurisdiction. Doggett vs. Hart, 5 Fla., 215; Wake vs. Conyers, 1 Eden, 331, with English and American Notes in 2 White & Tudor’s L. Gas. in Eq., Part I, 850 to 864; 1 Story’s Eq. Jur., 7th Ed., §§615, 622; Pomeroy’s Eq. Jur., §§1384, 1385.
The decree is reversed and the bill must be dismissed.